      Case 4:19-cv-00145-ALM Document 7 Filed 05/03/19 Page 1 of 1 PageID #: 31




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


    JASON WHITE                                       §
                                                      §
    v.                                                §   CIVIL ACTION NO. 4:19cv145
                                                      §   Judge Mazzant
    ACCEPTANCE NOW                                    §

                                ORDER ON CLOSING DOCUMENTS

           The Court has been advised by Plaintiff, through counsel, that all claims in the above-

    styled civil action have been settled.

           Therefore, it is ORDERED that, on or before July 3, 2019, all parties shall file with the

    Court all papers necessary for the closing of this case and its removal from the active docket of

    this Court. If such papers are not received by the Court by the scheduled deadline, the Court

    may order counsel to appear at a hearing for the purpose of determining which party is

.   responsible for the delay. Thereafter, the Court may enter such orders as are just and necessary to

    ensure prompt resolution of this case.

           It is further ORDERED that the May 22, 2019 Scheduling Conference and all associated

    deadlines are hereby canceled.

         SIGNED this 3rd day of May, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
